10/01/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0083
                      No. DA 20-0083


STATE OF MONTANA, et al.,

           Plaintiffs/Appellees/Cross-Appellants,

v.

GREENFIELDS IRRIGATION DISTRICT, et al.,

           Defendants/Appellants/Cross-Appellees.


                       GRANT OF EXTENSION


     Upon consideration of Plaintiffs/Appellees/Cross-Appellants State

of Montana’s, et al., (“State”) unopposed motion for a 14-day extension

of time of the stay of this appeal, and good cause appearing, the State

and the other parties are granted an extension of time to and including

October 15, 2021, within which to prepare, serve, and file their joint

motion to dismiss pursuant to Mont. R. App. P 16(5) and accompanying

stipulation.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     October 1 2021